DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Based on the disclosure of the prior art shown below, the restriction/election requirement dated 05/05/2021 is hereby withdrawn. 
Note to Applicant
	It appears that the Specification differentiates the structure of particulates from the structure of graphene foam [Specification, page 8 lines 5-10]. If such a difference were represented in the claims (i.e. separated and/or non-integral particles), the claims could overcome the disclosure of the prior art as shown below. For instance, in US PGPub 2020/0235392, claim 4 (a particulate) depends on claim 1 (a foam), so the broad scope of “particulate” is not assumed to necessarily require a non-integral structure. 
Claim Objections
Claim 5 objected to because of the following informalities: “, an average pore size” should read as “, and an average pore size”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu et al. (PGPub 2017/0352868).
Considering Claim 1, Zhamu discloses a porous graphene/carbon particulate (combined particles with pores and made of graphene and carbon [0099, Figure 2C], which are made from precursor particles/particulate [0099, 0158, Figure 2B]) comprising a graphene/carbon shell (graphene sheets 12 form shell [0099, Figure 2C] that is chemically bonded to a carbon binder 16b [0125, 0099, Figure 2B]) 
wherein said porous core comprises one or a plurality of pores and pore walls (particle core contains pore walls [0099] and pores 18b [0099, Figures 2B and 2C]) and a lithium-attracting metal or sodium-attracting metal residing in said pores or deposited on said pore walls (lithium- or sodium-attracting metal 24b is deposited on pore walls or is lodged inside the pores 18b [0099, Figures 2C and 2B]); 
wherein said lithium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Na, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof (lithium-attracting metal is selected from these options [0040]) or said sodium-attracting metal is selected from Au, Ag, Mg, Zn, Ti, Li, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, or an alloy thereof (sodium-attracting metal is selected from these options [0040]), and is in an amount of 0.1 to 90% of the total particulate weight (0.1 to 50% by weight of the particulate [0040] such as 0.1 to 30% [0163]), 
and said graphene/carbon shell comprises single-layer or few-layer graphene sheets chemically bonded by a carbon material (single-layer or few-layer graphene sheets 12 [0125] form shell [0099, Figure 2C] that is chemically bonded to a carbon binder 16b [0125, 0099, Figure 2B]) having a carbon material-to-graphene weight ratio from 1/200 to 1/2 (chemically bonded graphene sheets and carbon material have carbon material-to-graphene weight ratio from 1/200 to 1/2 [Abstract] such as 1/100 to 1/2 [0125]), wherein said few-layer graphene sheets have 2-10 layers of stacked graphene planes (2-10 layers of stacked graphene planes [0040]) having an inter-plane spacing d002 from 0.3354 nm to 0.40 nm as measured by X-ray diffraction (inter-plane spacing d002 from 0.3354 nm to 0.40 nm as measured by X-ray diffraction [0040]) 
and said single-layer or few-layer graphene sheets contain a pristine graphene material having essentially zero % of non-carbon elements (single-layer or few-layer pristine graphene material having essentially zero % of non-carbon elements [0040]), or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements (single-layer or few-layer pristine graphene material has non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements [0040]). 
	Considering Claim 2, Zhamu discloses that said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, 
	Considering Claim 3, Zhamu discloses lithium metal or sodium metal residing in at least a pore of said particulate and in physical contact with said lithium-attracting metal or sodium-attracting metal (porous graphene/carbon is loaded with lithium metal or sodium metal [0100] so as to diffuse through the pore and come into contact with and form alloy with lithium-or sodium-attracting metal pre-lodged therein [0102]) to form a lithium-preloaded or sodium-preloaded graphene/carbon particulate (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041]). 
	Considering Claim 5, Zhamu discloses that said particulate, when measured without said metal, has a density from 0.1 to 1.7 g/cm3 (without presence of metal, has a density from 0.1 to 1.7 g/cm3 [0044]), and an average pore size from 2 nm to 50 µm (average pore size 2-50 nm [0037, 0044]). 
	Considering Claim 6, Zhamu discloses that said graphene/carbon shell comprises a non-pristine graphene material having a content of non-carbon elements in the range from 0.01% to 20% by weight  and said non-carbon elments include an element selected from oxygen, fluorine, chlorine, bromine, iodine, nitrogen, hydrogen, or boron (such non-carbon elements in the range of 0.01% to 20% by weight [0045]). 
	Considering Claim 7, Zhamu discloses that said porous particulate, when measured without said metal, has a physical density higher than 0.8 g/cm3 and a specific surface area greater than 800 m2/g ([0047]). 
	Considering Claim 8, Zhamu discloses that said porous particulate, when measured without said metal, has a physical density higher than 1.0 g/cm3 and a specific surface area greater than 500 m2/g ([0047]).
	Considering Claim 9, Zhamu discloses an alkali metal battery anode (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039]) containing one or a plurality of particulates of claim 1 as an anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C], see claim 1). 
Considering Claim 10, Zhamu discloses an alkali metal battery (alkali metal battery [0039]) comprising a cathode (cathode [0040]), the anode of claim 9 (see claim 9), a lithium source or a sodium source (lithium or sodium source [0041]) in ionic contact with said anode (metals are in ionic contact with anode [0102]), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]). 
	Considering Claim 11, Zhamu discloses that said lithium source is selected from foil, particles, or filaments of lithium metal or lithium alloy having no less than 80% by weight of lithium element in said lithium alloy ([0041]); or wherein said sodium source is selected from foil, particles, or filaments of sodium metal or sodium alloy having no less than 80% by weight of sodium element in said sodium alloy ([0041]). 
	Considering Claim 12, Zhamu discloses an alkali metal battery anode (alkali metal battery electrode [0039] that’s an anode [Abstract, 0039]) containing one or a plurality of lithium-preloaded or sodium-preloaded particulates of claim 3 as an anode active material (one or more particulates serves as anode active material [0039, 0040, Figure 2C], see claim 3). 
	Considering Claim 13, Zhamu discloses an alkali metal battery (alkali metal battery [0039]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]).
	Considering Claim 14, Zhamu discloses that the alkali metal battery is a lithium metal battery or sodium metal battery ([0001]), lithium air battery, sodium air battery, lithium sulfur battery, or sodium sulfur battery ([0097]). 
	Considering Claim 15, Zhamu discloses that the alkali metal battery is a lithium metal battery ([0001]). 
	Considering Claim 16, Zhamu discloses a powder mass comprising one or a plurality of particulates of claim 1 (precursor materials of particulate are sprayed in powder form [0068], see claim 1). 
	Considering Claim 17, Zhamu discloses a powder mass comprising one or a plurality of lithium-preloaded or sodium-preloaded graphene/carbon particulates of claim 3 (precursor materials of particulate are sprayed in powder form [0068], see claim 3).	 	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 18-19, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (PGPub 2017/0352868).
Considering Claim 4, Zhamu discloses that said particulate, when measured without said metal, has a density from 0.005 to 1.7 g/cm3 (without presence of metal, has a density from 0.005 to 1.7 g/cm3 [0044]).  Zhamu discloses that the specific surface area is from 50 to 3,000 m2/g [0126] to provide a structure with a unique combination of outstanding thermal conductivity, electrical conductivity, mechanical strength, and stiffness [0127]. Therefore, choosing within this range for a range of 50 to 2,630 m2/g to achieve these predicted results would have been obvious to a person of ordinary skill in the art [0126, 0127]. 
Considering Claims 18-19, Zhamu discloses a lithium-ion battery (lithium-ion battery [0035]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic 
	Considering Claims 20-21, Zhamu discloses a sodium-ion battery (sodium-ion battery [0035]) comprising a cathode (cathode [0040]), the anode of claim 12 (see claim 12), and an electrolyte in ionic contact with both said cathode and said anode (electrolyte in ionic contact with anode and cathode [0040]), wherein said anode comprises a first anode active material comprising one or a plurality of said lithium-preloaded graphene/carbon particulates of claim 3 (one or more particulates serves as anode active material [0039, 0040, Figure 2C]), wherein an electrolyte is introduced into said anode and charge/discharge cycles of the sodium-ion battery occur (recharge cycles with electrolyte [0102]). Zhamu discloses that a sodium source is further included in the anode [0041] such as a sodium alloy [0041]. As multiple sodium-attracting alloys such as Zn, Ti, Al, Co, Ni, and Sn may be used in the particulate [0040], using a sodium alloy of Zn, Ti, Al, Co, Ni, or Sn for the sodium source would have been obvious to a person of ordinary skill in the art. As Zhamu suggests the same components and recharge cycle, it appears that the sodium-preloaded graphene/carbon particulate acts as a sodium source for the suggested second anode active material. 
Considering Claim 22, Zhamu discloses a method of prelithiating or pre-sodiating a lithium-ion battery or sodium-ion battery (graphene/carbon particulate is pre-lithiated or pre-sodiated [0102] so as to be preloaded [0100, 0041], for lithium ion or sodium ion battery [0035]), said method comprising an operation of combining lithium-preloaded or sodium-preloaded graphene/carbon particulates battery 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725